Citation Nr: 1325753	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  07-39 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

INTRODUCTION

The appellant served on active duty from March 1980 to March 1985.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for paranoid schizophrenia, claimed as PTSD.

In November 2010, the appellant testified at a Board hearing at the RO. In January 2011, and again in December 2012, the Board remanded the matter for additional evidentiary development.  For the reasons set forth below, another remand of this matter is required.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In part, as a result of evidence developed as part of the last remand, further development is now indicated.

As part of the last remand, records of a State disability determination were received.  In those documents, appellant's mother suggests that appellant had problems pre-service and after service and that she had tried to get him evaluated for years.  He finally did go for treatment in 2004, but apparently did not have earlier treatment.  He has reported that starting in 1987 or so he felt he was being followed or monitored.  In view of these findings, it seems appropriate to attempt to obtain the Veteran's service personnel records.  Efficiency evaluations, if available, may provide some insight into this matter.

The matter must further be remanded for clarification from the examiner who provided the August 2011 examination report and completed the March 2013 addendum.  In December 2012, the Board remanded the Veteran's claim to obtain additional records.  Following the receipt of outstanding records, the RO/AMC arranged for an addendum opinion to address the etiology of the Veteran's schizophrenia, to include consideration of additional records not previously before the examiner.  Although the examiner provided an addendum in March 2013, the opinion provided is insufficient to adjudicate the appeal.   

Specifically, in both her August 2011 opinion and March 2013 addendum, the examiner based her opinion on the "fact that there is no evidence of psychiatric problems during the Veteran's military service" and that "[a]vailable records indicate the Veteran's psychiatric problems onset around 2004, approximately 20 years after his military service." Those factual premises may be inaccurate. According to a September 2004 North Carolina Department of Health and Human Services psychiatric evaluation, the Veteran's mother, present for the examination, indicated that (a) the Veteran had experienced "problems even when he was a teenager;" (b) his psychiatric problems "got really worse after he got out of the military;" and (c) the Veteran always refused to go to treatment despite her attempts to set up such treatment. The September 2004 examiner noted an "extensive history of experiencing both auditory hallucinations and paranoid ideation and/or delusions."  A work history, including several years as a delivery may were noted, with work stopping when the company wanted the Veteran to buy his own truck.

The September 2004 report is consistent with the Veteran's November 2010 Travel Board testimony that when he got out of the Navy, his mother "always" told him to go to the VA because of his psychiatric issues.  Again information from the service personnel files may be instructive once obtained.

After the development of additional records, the claims file must be returned to the August 2011 examiner so that she may provide a fully-supported opinion concerning the etiology of the Veteran's psychiatric disability.  Specifically, it should be determined whether there are symptoms credibly reported that might indicate a prodromal phase of schizophrenia during service.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's service personnel records including any efficiency reports and evaluations that were conducted during the time he was in service.  All attempts to obtain documents should be detailed in the claims folder.

2.  Thereafter, but whether records are obtained or not return the claims file to the examiner who performed the August 2011 examination and completed the March 2013 addendum, if she is available to VA. The examiner must review the claims file, her prior reports, relevant records in Virtual VA, and this remand. The examiner should make special note of the September 2004 North Carolina Department of Health and Human Services psychiatric evaluation.  The ensuing addendum must indicate that such a review occurred. The examiner must then provide an opinion addressing the following: 

The examiner should opine whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's schizophrenia had its onset during service (March 1980-March 1985), including at the prodromal stage, or is otherwise etiologically related to an event or injury in service.

The examiner must provide a complete rationale for all opinions offered. If she is unable to reach an opinion without resort to speculation, she must indicate why a response would be speculative.

If the prior examiner is unavailable, a similarly qualified mental health professional must provide the requested opinions. Only if a mental health professional indicates that a new examination is necessary to answer the questions presented should the Veteran be requested to attend an additional examination. 

3.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  Then, readjudicate the claim. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

